01

02

03

04

05                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
06                                      AT SEATTLE

07 UNITED STATES OF AMERICA,              )           CASE NO. MJ 19-386
                                          )           (N.D. Fla. No. 19 mj 03305 – louis)
08         Plaintiff,                     )
                                          )
09         v.                             )           DETENTION ORDER
                                          )
10   ERIC LIN,                            )
                                          )
11         Defendant.                     )
     ____________________________________ )
12

13 Offense Charged: Interstate transmission of threatening communications

14 Date of Detention Hearing:    September 3, 2019.

15         The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

16 based upon the factual findings and statement of reasons for detention hereafter set forth,

17 finds: (1) by clear and convincing evidence, that no condition or combination of conditions

18 which defendant can meet would reasonably assure the safety of other persons and the

19 community; and (2) by a preponderance of the evidence, that no condition or combination of

20 conditions which defendant can meet would reasonably assure defendant will make his court

21 appearances as required.

22



     DETENTION ORDER
     PAGE -1
01        FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

02     (1) The Complaint alleges that defendant threatened, via Facebook, to kill or to injure

03        specific individuals and entire groups, generally because they belonged to specific

04        nationalities or racial or ethnic groups. It also alleges that he hired an associate to beat

05        up a specific person in Miami, and then to kidnap her and transport her to Seattle; and

06        that defendant and made a payment toward their agreement.

07     (2) Even if defendant does not carry out any of his threats, just making the threats poses a

08        danger to the community, as they are very frightening to those who receive them or

09        become aware of them.

10     (3) Defendant’s criminal record includes two convictions for harassment; two for

11        telephone misuse repeat calls; burglary first degree; and a charge pending in Virginia

12        for concealed weapon in possession. Defendant failed to appear in the case pending in

13        Virginia, and traveled to Seattle. The Virginia court issued a bench warrant, which is

14        still pending. Defendant allegedly told law enforcement he was aware of this warrant

15        when he left for Seattle.

16     (4) Defendant has a history of failure to comply with conditions.            He had various

17        violations while on probation, and violated no-contact orders.

18     (5) He has very few substantial roots in the State of Washington, or Florida, or Maryland.

19        He is unmarried, has no children, and no steady employment. He is associated with

20        multiple aliases and two dates of birth.

21     (6) Defense counsel urges that defendant’s conduct is caused almost entirely by his

22        various mental health ailments. This might well be true – but does not diminish the



     DETENTION ORDER
     PAGE -2
01        danger he would pose if released, or the likelihood that he would fail to appear as

02        required. Defendant has failed to comply with mental health treatment in the past.

03     (7) Defense counsel also argues that defendant’s danger could be addressed by prohibiting

04        his access to the internet. Counsel proposes that defendant reside with his father in

05        Maryland, who would not allow internet access in the home. But defendant could

06        easily gain access to the internet at an internet café, or a public library.

07     (8) Defense counsel also argues that if defendant is detained, he will be in danger from

08        other inmates or even from law enforcement officers; and that this potential danger

09        outweighs any danger defendant might present to other persons or the community.

10        This contention is without merit. Among other reasons, the court has confidence that

11        law enforcement officials, in the exercise of their professional responsibilities, will

12        provide defendant proper protection.

13     (9) This Detention Order is without prejudice to defendant’s right to move to re-open this

14        issue when he reaches the charging district, the N.D of Florida.

15

16 It is therefore ORDERED:

17      (1) Defendant shall be detained pending trial and committed to the custody of the

18         Attorney General for confinement in a correction facility separate, to the extent

19         practicable, from persons awaiting or serving sentences or being held in custody

20         pending appeal;

21      (2) Defendant shall be afforded reasonable opportunity for private consultation with

22         counsel;



     DETENTION ORDER
     PAGE -3
01      (3) On order of the United States or on request of an attorney for the Government, the

02         person in charge of the corrections facility in which defendant is confined shall

03         deliver the defendant to a United States Marshal for the purpose of an appearance in

04         connection with a court proceeding;

05      (4) The Clerk shall direct copies of this Order to counsel for the United States, to counsel

06         for the defendant, to the United States Marshal, and to the United States Probation

07         Officer.

08        DATED this 3rd day of September, 2019.

09                                               s/ John L. Weinberg
                                                 United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -4
